 Case: 5:17-cr-00001-KKC Doc #: 92 Filed: 10/15/20 Page: 1 of 5 - Page ID#: 375




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

UNITED STATES OF AMERICA,                                    CRIMINAL NO. 5:17-01
      Plaintiff,

V.                                                           OPINION AND ORDER

JON NORMAN MOREN,
      Defendant.



       Defendant Jon Norman Moren requests (DE 84) compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (DE 64). In addition, he has filed a motion for court-appointed counsel

to represent him in this matter (DE 88). For the following reasons, the Court will deny both

motions.

       Moren pleaded guilty to possessing methamphetamine with an intent to distribute it and

being a felon in possession of a firearm. By judgment dated March 6, 2019 (DE 79), the Court

sentenced Moren to a prison term of 132 months. He has a projected release date of June 7, 2026.

       He now moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A), which provides

for what is commonly referred to as “compassionate release.” He states he tested positive for

COVID-19 on May 25, 2020 and that the prison has not implemented adequate measures to

ensure that does not become infected again. He states that he continues to display symptoms

associated with COVID-19 such as severe fatigue, shortness of breath, chest pressure, and loss of

sense of smell and taste. He also states he is obese and that he is taking immunocompromising

medication. He asserts that both conditions subject him to greater risk of death and serious illness

from COVID-19.
 Case: 5:17-cr-00001-KKC Doc #: 92 Filed: 10/15/20 Page: 2 of 5 - Page ID#: 376




       18 U.S.C. § 3582(c)(1)(A) allows a court, upon a proper motion, to modify a term of

imprisonment and grant what is commonly referred to as “compassionate release.” Prior to the

First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the court could not grant a motion for

compassionate release unless the director of the Bureau of Prisons (BOP) filed the motion. See

18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow the

court to grant a motion for compassionate release filed by the defendant himself “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C.A.

§ 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

       The Sixth Circuit recently determined that the occurrence of one of the two events

mentioned in the statute is a “mandatory condition” to the Court granting relief. United States v.

Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government “properly invoke[s]” the condition,

the Court must enforce it. Id. at 834. The government concedes that more than 30 days have

lapsed since Moren requested compassionate release from the warden and that, accordingly, the

Court has authority to consider his request for compassionate release. (DE 86, Response at 6-7.)

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without conditions

that does not exceed the unserved portion of the original term of imprisonment.” 18 U.S.C.A. §

3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however, the Court may

grant this relief only if it finds that “extraordinary and compelling reasons warrant such a

reduction,” and the “reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).
                                                2
 Case: 5:17-cr-00001-KKC Doc #: 92 Filed: 10/15/20 Page: 3 of 5 - Page ID#: 377




       The statute does not define “extraordinary and compelling.” Nevertheless, the policy

statement by the Sentencing Commission applicable to Section 3582(c)(1)(A) sets forth the

circumstances under which extraordinary and compelling reasons exist for modifying a sentence.

       One of these is the medical condition of the defendant. The defendant must be suffering

from a “terminal illness,” or he must be suffering from a serious physical or mental impairment

“that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.” U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. n.1. Moren does not assert, nor is there an

evidence in the record, that he has a terminal illness as defined under the policy statement.

Likewise, he does not assert, nor is there any evidence in the record, that he has a permanent

impairment that has substantially diminished his ability to provide self-care within the prison

environment.

       The policy statement also has a catchall provision, which provides that undefined “other

reasons” may exist that constitute an extraordinary and compelling reason to modify a sentence.

These “other reasons” may only be “determined by the Director of the Bureau of Prisons.”

U.S.S.G. § 1B1.13 n. 1 (D). This Court has no authority to find “other reasons” that may justify a

sentence reduction beyond those delineated in the policy statement. See United States v. Lynn,

No. CR 89-0072-WS, 2019 WL 3805349, at *2 (S.D. Ala. Aug. 13, 2019).

       Even if extraordinary and compelling circumstances did exist, the Court must still

consider whether “the factors set forth in section 3553(a) to the extent that they are applicable”

support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); see United States v.

Spencer, No. 20-3721, 2020 WL 5498932, at *2 (6th Cir. Sept. 2, 2020). These factors include,

among other things: (1) “the nature and circumstances of the offense and the history and
                                                3
 Case: 5:17-cr-00001-KKC Doc #: 92 Filed: 10/15/20 Page: 4 of 5 - Page ID#: 378




characteristics of the defendant;” (2) the sentencing range for the applicable category of offense;

and (3) the need for the sentence imposed to adequately deter criminal conduct, to protect the

public from the defendant’s further crimes, and to “reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.”           18 U.S.C.

§ 3553(a). The court must also find that the defendant “is not a danger to the safety of any other

person or to the community.” U.S. Sentencing Guidelines Manual § 1B1.13 (referencing 18

U.S.C. § 3142(g)).

       The Court finds that the factors under 18 U.S.C. § 3553(a) do not support Moren’s

release. He was convicted of a serious drug offense, involving a large quantity of

methamphetamine. His firearm offense involved the possession of multiple firearms. He had a

prior history of similar drug offenses. He has served only about a third of the sentence imposed.

Considering the need for Moren’s prison term to deter future criminal conduct, promote respect

for the law, and provide just punishment, release is not appropriate. Further, based upon the

record before it, the Court cannot find that Moren would not pose a danger to the safety of any

person or the community if he were to be released.

       To the extent that Moren requests that the Court order that he serve the remainder of his

prison term on home confinement, this Court has no authority to do so. The BOP is the entity

that has the authority to designate the place of a prisoner’s imprisonment, not the court. 18

U.S.C. § 3621(b); United States v. Townsend, 631 F. App'x 373, 378 (6th Cir. 2015).

       As to Moren’s motion to appoint counsel, there is no constitutional right to counsel in

proceedings filed under 18 U.S.C. § 3582. United States v. Walker, No. CR 6:06-111-DCR,

2019 WL 3240020, at *4 (E.D. Ky. July 18, 2019) (citing United States v. Bruner, No. 5:14-cr-

05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar. 21, 2017)). The decision to appoint counsel
                                                4
 Case: 5:17-cr-00001-KKC Doc #: 92 Filed: 10/15/20 Page: 5 of 5 - Page ID#: 379




falls within the Court’s discretion, but appointment of counsel is unnecessary where the issues

raised in a § 3582 motion “are straightforward and resolvable upon review of the record.”

United States v. Clark, No. 6:07-013-DCR, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019).

Moren has raised no complex issues. The Court was able to resolve his motion on the record

before it. Accordingly, appointment of counsel is not appropriate.

       Accordingly, the Court HEREBY ORDERS that Moren’s motion for compassionate

release (DE 84) and his motion for appointment of counsel (DE 88) are DENIED. The Court

further ORDERS that Moren’s motion to supplement (DE 90) is GRANTED.

   Dated October 15, 2020




                                                5
